                  Case 20-11602-BLS           Doc 17    Filed 06/19/20   Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

IN RE:                                                  :      Chapter 11
                                                        :
FACTOM, INC.,                                           :      Case No. 20-11602 (BLS)
                                                        :
         Debtor.                                        :
----------------------------------                      :

                NOTICE OF APPOINTMENT OF SUBCHAPTER V TRUSTEE

         Pursuant to 11 U.S.C. § 1183(a), the United States trustee has appointed the following
 qualified individual as Subchapter V trustee in the above captioned case.

                                              Natasha Songonuga
                                                 Gibbons, P.C.
                                       300 Delaware Avenue, Suite 1015
                                      Wilmington, Delaware 19801-1671
                                            Office: (302) 518 6324
                                            Mobile: (302) 332-9972
                                              Fax: (302) 397-2139
                                     E-Mail: nsongonuga@gibbonslaw.com

        The trustee’s verified statement of disinterestedness and anticipated rate of compensation
is attached to this notice.

 Dated: June 19, 2020
                                            ANDREW R. VARA
                                            UNITED STATES TRUSTEE, REGIONS 3 AND 9

                                            By: /s/ Hannah McCollum
                                            Hannah McCollum, Esq.
                                            Trial Attorney
                                            United States Department of Justice
                                            Office of the United States Trustee
                                            J. Caleb Boggs Federal Building
                                            844 N. King Street, Room 2207, Lockbox 35
                                            Wilmington, DE 19801
                                            Office: (302) 483-2303
                                            Mobile: (202) 573-3275
                                            Fax: (302) 573-6497
                                            E-Mail: hannah.mccollum@usdoj.gov
                  Case 20-11602-BLS          Doc 17      Filed 06/19/20     Page 2 of 2




                             UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

IN RE:                                                  :       Chapter 11
                                                        :
FACTOM, INC.,                                           :       Case No. 20-11602 (BLS)
                                                        :
         Debtor.                                        :
                                                        :
----------------------------------

                    VERIFIED STATEMENT OF SUBCHAPTER V TRUSTEE

       In connection with the United States Trustee’s Notice of Appointment of me as
Subchapter V trustee in this proceeding, I hereby verify that I am a “disinterested person” as
defined by 11 U.S.C. §101(14) in that I:

                  (a)      am not a creditor, equity security holder or insider of the debtor;

                  (b)      am not, and was not, within two years before the date of filing of
                           the petition, a director, officer, or employee of the debtor; and

                  (c)      do not have an interest materially adverse to the interest of the estate or
                           of any class of creditors or equity security holders, by reason of any
                           direct or indirect relationship to, connection with, or interest in, the
                           debtor, or for any other reason.

       Subject to court approval pursuant to 11 U.S.C. § 330, I anticipate (i) seeking
compensation for my service in this case at an hourly rate of $400.00, in addition to seeking
reimbursement for any actual and necessary expenses I incur; and (ii) utilizing paralegals, when
necessary and to the extent tasks are delegable under the Code, whose rates vary between
$225.00 and $295.00 per hour.

         I hereby accept my appointment as subchapter V trustee in this case pursuant to FRBP
2008.

Date: June 19, 2020

                                                            /s/ Natasha M. Songonuga
                                                            Natasha M. Songonuga (DE 5391)
                                                            Gibbons, P.C.
                                                            300 Delaware Avenue, Suite 1015
                                                            Wilmington, Delaware 19801-1671
                                                            Office: (302) 518 6324
                                                            Mobile: (302) 332-9972
                                                            Fax: (302) 397-2139
                                                            E-Mail: nsongonuga@gibbonslaw.com
